Judgment Supreme Court, New York County (Budd G. Goodman, J.), rendered March 19, 2003, convicting defendant, after a jury trial, of grand larceny in the fourth degree, and sentencing him, as a persistent felony offender, to a term of 15 years to life, unanimously affirmed.
Defendant’s argument that this sentence constituted a penalty for going to trial is unpreserved and unavailing (see *253People v Besser, 96 NY2d 136, 148 [2001]). The procedure employed in deciding to impose a recidivist sentence is not unconstitutional (see People v Rivera, 5 NY3d 61 [2005]; People v Rosen, 96 NY2d 329 [2001], cert denied 534 US 899 [2001]), and the court properly exercised its discretion in sentencing defendant as a persistent felony offender. Concur—Tom, J.P., Saxe, Ellerin, Nardelli and Sweeny, JJ.